Citation Nr: 0008460	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Referral for an extra-schedular evaluation for the veteran's 
right knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963 in the Army, and from June 1965 to June 1969 in the 
Navy.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for an 
increased rating for residuals of excision, lateral meniscus, 
right knee.  The veteran appealed, and in December 1998, the 
Board determined that the veteran's residuals of excision, 
lateral meniscus, right knee, was properly evaluated as 10 
percent disabling, and the Board granted an additional, 
separate 10 percent rating for degenerative arthritis, right 
knee.  The Board also determined that the issue of 
entitlement to an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) had been raised, and 
remanded this issue to the RO for development.  In January 
2000, the RO declined to refer the claim for an 
extraschedular evaluation.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of 
excision, lateral meniscus, right knee, and degenerative 
arthritis, right knee, with each disability assigned a 
separate 10 percent rating.

2.  The veteran's residuals of excision, lateral meniscus, 
right knee, with degenerative arthritis is productive of 
subjective complaints of constant right knee pain and of the 
right knee giving way, with objective findings of crepitation 
on movement, limitation of motion, secondary osteoarthritic 
changes involving the medial joint space associated with the 
arthrotomy, evidence of small effusion and a multilobulated 
Baker's cyst, and an apparent synovial-embedded intra-
articular loose body just lateral to the midline.

3.  The veteran's disability picture does not present an 
exceptional and unusual disability picture which renders 
impracticable the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for referral for an extra-schedular evaluation 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.321(b)(1) and Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that the schedular 
evaluations for his service-connected residuals of excision, 
lateral meniscus, right knee, and degenerative arthritis, 
right knee, are inadequate, and that he has an exceptional 
and unusual disability picture which renders impracticable 
the application of the regular schedular standards. 

The Board begins by finding that the veteran's claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) (noting 
that issue of extraschedular rating is not a "matter" 
separate from an increased-rating claim but is "always part 
of the same claim").  The Board further notes that the 
veteran has been informed of the elements of a referral for 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), and 
that he has had a full opportunity to supplement the record.  
Specifically, the RO contacted the veteran by letter in 
January and May of 1999, and requested him to provide 
supporting documentation in support of his claim.  The Board 
is therefore satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

In December 1998, the Board determined that the veteran's 
residuals of excision, lateral meniscus, right knee, was 
properly evaluated as 10 percent disabling, and the Board 
granted an additional, separate 10 percent rating for 
degenerative arthritis, right knee.  The Board's decision was 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).  The 
Board remanded the veteran's claim of entitlement to an 
extraschedular rating for additional development.  In January 
2000, after the requested development was carried out, the RO 
denied the veteran's claim that his case warrants referral 
for an extraschedular rating.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that under 38 
C.F.R. § 3.321(b)(1), the VA's Chief Benefits Director or the 
Director of the Compensation and Pension Service is 
authorized to approve: 

an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  

Ardison at 408-09.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own. 

The Board finds that the veteran's disabilities do not 
present an exceptional or unusual disability picture such 
that his symptoms have not been fully considered under 
Diagnostic Codes 5003, 5260, 5259, and that the criteria for 
a referral for an extraschedular evaluation have not been 
met.  The Board first notes that in its December 1998 
decision, the Board determined that the veteran's symptoms, 
as described in the most recent medical reports, showed that 
the veteran's right knee  was productive of subjective 
complaints of constant pain and of giving way, with objective 
findings of crepitation on movement, limitation of motion, 
secondary osteoarthritic changes involving the medial joint 
space associated with the arthrotomy, evidence of small 
effusion and a multilobulated Baker's cyst, and an apparent 
synovial-embedded intra-articular loose body just lateral to 
the midline.  In particular, review of a VA examination 
report, dated in July 1997, shows that the right knee had 0 
degrees of extension and 125 degrees of flexion, with 
complaints of pain on motion.  Heel/toe gait and posture were 
normal, and squatting was possible.  The quadriceps muscle 
was satisfactory, with good muscle tone.  There was no 
swelling or deformity.  X-rays revealed moderate arthritic 
changes.  

As previously stated, the Board's December 1998 decision is 
final, and insofar as the schedular criteria are concerned, 
the veteran's symptoms, and their severity, are not in issue.  
The issue in this case is whether the schedular evaluations 
used in rating his service-connected right knee disabilities 
are inadequate, such that an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) is warranted.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (rating schedule applies 
unless exceptional or unusual circumstances "render 
application of the schedule impractical"); see also  Fleshman 
v. Brown, 9 Vet. App. 548, 552-53 (1996).

The relevant evidence includes a letter from Detroit X-Ray 
Sales (Detroit X-Ray), received in September 1997, in which 
the president of that company stated that the veteran has 
been an employee since 1986 and that for the past four years 
he has been having trouble performing his job as an X-ray 
service engineer.  The veteran reportedly required more 
frequent breaks as a result of stooping, being on his knees, 
and heavy lifting, and takes three or four hours to do what 
used to take two hours.  

A letter from an employee at the Firestone X-ray Corporation 
(Firestone), received in May 1999, states that the veteran 
could not be hired on a full-time basis in 1997 because it 
was felt that the veteran could not perform the stooping, 
kneeling and lifting required to install and service X-ray 
equipment.  It was essentially stated that the veteran was 
used on a part-time basis when it was felt he could perform 
the work, and that the company did not get enough repair work 
to hire the veteran full time.

An application for increased compensation (VA Form 21-8940), 
received in May 1999, shows that the veteran indicated that 
he had completed four years of high school, and that he has 
been self-employed since 1993 as an X-ray service engineer.  
He reported that he worked 16 hours per week, and that he had 
not worked full time since 1992 because of his disability.  
He further reported that his highest gross earnings per month 
were $1,100, and that he had earned $14,000 over the past 12 
months.  Of particular note, he stated that he could not 
squat, stoop or do the heavy lifting required to service and 
install X-ray equipment.

The Board finds that the evidence does not show that the 
veteran's right knee disabilities render the application of 
the regular schedular standards impractical.  See 38 C.F.R. 
§ 3.321(b)(1); Fisher, supra.  The Board initially notes that 
the veteran currently has a combined 20 percent rating for 
his right knee disabilities.  The veteran's percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  See 38 C.F.R. § 4.1 (1999).  The veteran's 
disability rating itself is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

With regard to the criteria under 38 C.F.R. § 3.321(b)(1), 
the Board initially notes that the Firestone letter indicates 
that the veteran's ability to function is impaired, in part, 
by (nonservice-connected) hip pain.  However, as a 
nonservice-connected condition, the veteran's hip symptoms 
are not a basis upon which a referral for an extraschedular 
evaluation is appropriate.  See 38 C.F.R. § 3.321(b)(1) 
(stating that an extra-schedular rating is to be based on the 
impairment of earning capacity due "exclusively" to service-
connected disabilities).  In addition, to the extent that the 
Detroit X-Ray letter indicates that the veteran takes more 
time to complete tasks than he used to, this is not an 
exceptional circumstance which warrants a referral for an 
extraschedular evaluation.  See Stanton v. Brown, 5 Vet. App. 
563, 566 (1993) (veteran's allegation that he performs tasks 
at work more slowly is not an exceptional circumstance within 
the meaning of 38 C.F.R. § 3.321(b)(1)).  Finally, the 
veteran's claim that his right knee disability has resulted 
in an exceptional or unusual disability picture is not 
supported by clinical findings and the other evidence of 
record.  Specifically, although the veteran's right knee 
disabilities may limit his ability to perform certain tasks, 
the Board finds that the medical evidence does not show any 
unusual and severe symptomatology such that his right knee 
disabilities present an exceptional circumstance within the 
meaning of 38 C.F.R. § 3.321(b)(1).  In this regard, there is 
nothing exceptional about the assignment of two separate 
ratings for a knee.  See e.g., VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) (allowing separate ratings for the knee under DC 
5003 and DC 5257); Stanton, supra (review under 38 C.F.R. 
§ 3.321(b)(1) was warranted where exceptional circumstances 
involved the potential applicability of numerous different 
diagnostic codes to one claimed condition) (citing Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  Furthermore, the 
medical evidence does not show any findings for the right 
knee (including, but not limited to, loss of strength or 
range of motion, or muscle atrophy) which would serve as a 
basis for the Board to conclude that the veteran's current 
evaluations do not sufficiently address his overall 
disability, including functional loss due to pain and 
weakness.  In this regard, the Board points out that in 
December 1998 it determined that the veteran's right knee was 
properly evaluated at less than the maximum rating under 
Diagnostic Codes 5003, 5260.  See 38 C.F.R. § 4.71a, DC 5260 
(allowing up to a 30 percent rating).  Finally, the Board has 
considered the veteran's representative's argument, contained 
in the informal hearing presentation, that the veteran cannot 
engage in "substantially gainful employment."  Citing Moore 
v. Derwinski, 1 Vet. App. 83 (1991).  However, the Board 
points out that while the inability to a follow a 
"substantially gainful occupation" is one of the criteria 
for a total disability evaluation based on individual 
unemployability (TDIU), it is not, strictly speaking, one of 
the criteria for an extraschedular rating.  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994) (noting that the effect of 
service-connected disabilities is measured differently for 
purposes of extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) than for a TDIU rating under 38 C.F.R. § 4.16).  
In this case, the Board finds that the evidence pertaining to 
the veteran's right knee does not show an exceptional or 
unusual disability picture within the meaning of 38 C.F.R. 
§ 3.321(b)(1), and that the preponderance of the evidence is 
against the claim that the criteria for referral of the 
veteran's right knee disabilities for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have been met.


ORDER

The criteria for referral of the veteran's right knee 
disabilities for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) not having been met, the appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


